Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


Richard Owen Taylor, Appellant                           Appeal from the 202nd District Court of
                                                         Bowie County, Texas (Tr. Ct. No.
No. 06-13-00061-CV          v.                           12C0709-202).      Opinion delivered by
                                                         Justice Carter, Chief Justice Morriss and
Dawn Grounds, et al., Appellees                          Justice Moseley participating.



        As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s dismissal of Taylor’s claims against John
Doe I and remand the cause to the trial court for further proceedings related to those claims. We
affirm the trial court’s dismissal of all other causes of action.
        We note that the appellant, Richard Owen Taylor, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                          RENDERED NOVEMBER 27, 2013
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk